PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John Irvine, et al. 
Application No. 16/995,280
Filed: August 17, 2020
For: FEED INTAKE SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed May 7, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely respond to the Notice To File Corrected Application Papers, mailed August 25, 2020.  The Notice set a period for reply of two (2) months. The Notice required a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the date of abandonment of this application is October 27, 2020.  A Notice of Abandonment was mailed on April 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification with no new matter statement; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

The application is being referred to the Office of Patent Application Processing (OPAP) for further pre-examination processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing at OPAP should be directed at (571) 
272-4000.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions